DETAILED ACTION
	This is a final Office Action on the merits for application 16/104,900. Receipt of the Petition for Revival, amendments, and arguments filed on 04/20/2021 is acknowledged.
Claims 1-15 are pending.
Claims 1-15 are examined.

Petition for Revival
Applicant’s Petition for Revival on 04/20/2021 was granted on 04/20/2021. 

Drawings
Applicant’s amendments to the drawings filed on 04/20/2021 overcome the drawing objections of the previous Office Action. Therefore, the drawing objections of the previous Office Action are withdrawn.

Claim Objections
Claims 9, 10, and 13 are objected to because of the following informalities: claims 9, 10 and 13 each define the/said article(s) of furniture, where Applicant previously defined “furniture items” and thus should maintain the same terminology to refer back to the same element within the claim limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 defines a larger list of what the furniture item can comprise than that as amended and defined in claim 1, from which claim 10 depends from, and thus appears to attempt to broaden such limitations of claim 1, thus rendering the claimed invention indefinite. For examining purposes and in light of the specification and drawings, claim 10 is considered to require at least one of a sofa or recliner as defined in claim 1 as well as another item as defined in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 8-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S. Publication 2016/0174715).
Regarding claim 1, Nelson et al. disclose a ready-to-assemble furniture system, comprising:
a plurality of ready-to-assembly furniture items (figures 6A-7I depict a plurality of items which can be constructed from the modular components of the assembly), each furniture item with an assembled configuration (see figures 6A-7I) and a shipping configuration (the assemblies of figures 6A-7I can be disassembled and stacked upon one another to form a shipping configuration), wherein in the assembled configuration the respective furniture item is full-size (see figures 6A-7I, where the components are erected in order to form a full-size furniture piece), and in shipping configuration the respective furniture item has been partially disassembled into one or more components (#66 and #68) with said components arranged and packed into a single shipping carton approximately 26.5 inches or less in height and approximately 30.6 inches or less in width (Paragraph 97 discloses the length, width, and height dimensions for components #66 and #68 of the assembly, where four of such components, such as 1 element #66 and three elements #68 as depicted in figure 7C or two elements #66 and two elements #68 as depicted in figure 7D, can be stacked on one another and fit within a shipping carton as defined, thus meeting such limitations.);
further wherein at least one of said plurality of furniture items comprises at least two components that are connected by snap-fit fasteners and connectors when in 
further wherein said plurality of furniture items comprise at least one of a sofa or a recliner (as depicted in figures 4a and 5a-5d, multiple configurations of sofas can be constructed with the components).
Regarding claims 2-4, Nelson et al. disclose the shipping carton has a length of approximately 45 inches, as defined in claim 2, 66 inches as defined in claim 3, or 90 inches as defined in claim 4 (As taught in paragraph 97, the items of the prior art can fit within containers with a length much smaller than 45 inches and thus would also be able to fit within boxes of longer lengths, thus meeting such limitations.).
Regarding claim 5, Nelson et al. disclose the shipping carton is 26.5 inches in height, 30.5 inches in width, and 45 inches in length (As explained above, paragraph 97 disclose the four items depicted in figures 7C and 7D can fit within cartons of smaller size than disclosed and thus would be configured to fit within a carton with a size as defined.).
Regarding claim 6, Nelson et al. disclose the shipping carton is 26.5 inches in height, 30.5 inches in width, and 23 inches in length (As explained above, paragraph 97 disclose the four items depicted in figures 7C and 7D can fit within cartons of smaller size than disclosed and thus would be configured to fit within a carton with a size as defined.).
Regarding claim 8, Nelson et al. disclose at least one foam insert with one or more slots or holes configured to securely receive one or more elements of said one or more components in said shipping configuration (element #15/16 can be considered a fabric covered foam insert with slots as depicted in figures 2B and 3B in order to receive magnets #32, #34 and #36, where the magnets can be considered elements of the components in the shipping configuration and thus meet such limitations as presently defined).
Regarding claim 9, Nelson et al. disclose said shipping carton further comprises a closable and sealable access door in a side of the shipping carton, configured to allow access to a control element connect port in a component of the article of furniture in the shipping configuration while in the shipping container (As explained above, the shipping carton is not a required limitation of the claimed invention as the system as defined in claim 1 only defines the furniture items to be configured to be inserted within such a shipping carton. Therefore, the items of Nelson et al. are configured to be inserted in such a shipping carton as defined and thus meets such limitations. Furthermore, any of the magnetic connection ports can be considered the control element connect port which is configured to be accessed through a door of a shipping carton.).
Regarding claim 10, Nelson et al. disclose said articles of furniture comprise one or more of the following: sofas, recliner-sofas, loveseats, recliner-loveseats, chairs, recliner-chairs, sectional pieces, ottomans, rockers, rocker-recliners, gliders, glider-recliners, swivels, swivel rocker, swivel-recliners, and sleeper-sofas (the seat of figure 6A-7I can be considered a chair, sofa, or loveseat).
Regarding claim 12, Nelson et al. disclose the arrangement of components in the shipping configuration is inverted (As depicted in figures 6A-7I, the components of the furniture items are modular and rectangular such that they can be placed in any location of the shipping carton, such as inverted and thus meet such limitations. Furthermore, even if the components are inserted within the shipping carton in its proper orientation, such a carton can be flipped 180 degrees and thus be inverted and still meet such limitations.).
Regarding claim 13, Nelson et al. disclose one of said articles of furniture comprises one or more arm components (#68), wherein said arm components are hollow and configured to receive one or more pillows or cushions from the article of furniture when in the shipping configuration (Paragraph 99 discloses the arm components #68 comprise of inner and outer covers which are hollow and comprise of zippered closures in order to allow pillows or cushions to be inserted therein, thus meeting such limitations).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nelson et al.
Regarding claim 7, Nelson et al. disclose the furniture item comprises a base assembly, a back assembly, and a seat assembly, wherein the base assembly, back assembly, and seat assembly are connected by snap-fit connectors in said assembled configuration (For purposes of rejecting claim 7, the assembly of figure 8B can be considered the item of furniture which comprises of elements #200, 100, and #302 with dimensions that would fit within a shipping carton as defined, where such an item comprises of a base #100, back #200, and seat #302 assembly which are attached to one another using snap-fit connectors, such as Velcro. See paragraph 102). However, if the Examiner is considered to over broadly interpret Nelson et al. as comprising of snap fit connectors to attach such elements to one another, it is highly well known in the art, as evidenced by Pontrello (U.S. Patent 5,867,849), that other types of mechanical fasteners can be used to attach such furniture items to one another, such as through Velcro, snaps, belts, or buttons. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the fasteners between the furniture assemblies of Nelson et al. to be snap or Velcro fasteners, as taught in Pontrello, instead of the magnets, since such removable mechanical fasteners are well known substitutes for one another and using one of such fastening methods for the other would yield predictable results of removably attaching such furniture assemblies to one another for later rearranging and placement purposes.
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in view of Nelson et al. ‘122 (U.S. Publication 2017/0143122).
Regarding claim 11, Nelson et al. disclose said article of furniture comprises a back assembly (the rear back assembly of figure 7f which comprises of a plurality of back pieces #68) with a cushion side (the inner side of figure 7F) and right and left wing cushions (the leftmost and rightmost cushions #68 of the back of figure 7F), a seat assembly (the assembly formed by elements #66), a right arm with a cushion (the right armrest #68 of figure 7F) and a left arm with a cushion (the left armrest #68 of figure 7F), said seat assembly further comprising a cushion side (the top side of elements #66 of figure 7F) and a base side (the bottom side of the elements #66 of figure 7F), and a base assembly with a top side (the foot rest element #66 of figure 7f can be considered the base assembly with a top side); further wherein the shipping configuration for said recliner when placed in the shipping carton comprises: from the bottom of the shipping carton: (1) the back assembly with cushion side up; (2) the seat assembly with cushion side down, with the right arm and left arm aligned with the right and left wing cushions; (3) at least one foam insert with one or more slots or holes; (4) the base assembly with top side down and rotated 90 degrees with respect to the seat assembly when in the assembled configuration (Due to the rectangular shape and size of each element #66 and #68 used to construct the assemblies of the furniture as depicted in figure 7F, such elements are configured to be stacked upon one another in such a manner as defined in the claim limitations and thus meet such limitations. Such an orientation is not positively defined and such limitations only define how the furniture system is configured to be 
Nelson et al. ‘122 teaches a similar furniture article which uses a plurality of rectangular components which can be attached to one another to form a recliner assembly yet be disassembled for rearranging or shipment purposes. Figures 2A and 2B depict the use of base #12, back #14, and seat #18 assemblies used to form a portion of the furniture assembly. Figures 4A and 4B depict a base #512 which comprises the reclining portion, where such a recliner base #512 is to comprise of a length dimension equal to that of the length of the base #12 and depth of the back #14 to properly form a furniture piece with the same dimensions when fully assembled. The recliner portion further comprises of a back #520 attached thereto for tilting and a seat cushion #514 to attach on the base.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the assembly of Nelson et al. with a recliner assembly that allows a portion of the furniture element to recline, as taught in Nelson et al. ‘122, in order to provide further comfort and positions to users of the furniture assembly. Furthermore, as depicted in Nelson et al. ‘122, if the reclining portion of Nelson et al. in view of Nelson et al. ‘122 were to be constructed in proportion to the other elements of the furniture assembly to maintain the modularity of the assembly, such a portion would still be capable of fitting within a shipping carton with dimensions as defined. 
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al.
Regarding claim 14, Nelson et al. disclose the claimed invention except specifically for a standard sized intermodal shipping container with internal width of 92 inches and internal height of 106 inches which container is configured to receive a plurality of said shipping cartons, each containing a ready-to-assemble furniture item in a shipping configuration, in a dense packing arrangement so that packing efficiency exceeds 95.5% internal space used.
However, the Examiner takes Official Notice that intermodal shipping containers are standardized shipping containers used to allow for easier, quicker, and standard transportation around the globe. Such containers are commonly used throughout the arts to ship products anywhere. Furthermore, high cube containers are commonly used as such containers, where such containers comprise of a width of 92 inches and 106 inches in height.

As a note, the shipping cartons with ready to assemble furniture items are not positively defined within the claimed invention and typical intermodal containers can be filled with shipping cartons to meet the packing efficiency as defined.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in view of George et al. (U.S. Publication 2005/0253430) and UPS Cube Optimization (UPS, Keep Your Shipment Packaging to the Right-Size, https://www.ups.com/media/en/CubeOptimizationSalesSheet.pdf (obtained from https://web.archive.org/web/20120201144349/https://www.ups.com/media/en/CubeOptimizationSalesSheet.pdf and published as early as (02/01/2012)).
Regarding claim 15, Nelson et al. disclose the claimed invention except specifically for the use of a plurality of shipping cartons with dimensions as defined. Paragraph 23 of Nelson et al., however, does incorporate by reference other prior art references that disclose the size of the members of the furniture items can be optimized in order to allow a user to construct furniture items of different sizes and configurations. Furthermore, George et al. disclose that furniture items can be separated into different sections and components in order to reduce the size of boxes to ship a single furniture item and reduce the footprint of such an item in the shipping configuration, such as by using a plurality of cartons. Moreover, the shipping art is known to comprise of package In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “the dimensions stated in Paragraph 0097 [of Nelson et al.] are given for “toddlers or other children,” and thus are not applicable to a full-sized piece of furniture (i.e., one suitable for an adult),” it is noted that the features upon which applicant relies (i.e., the full-size limitation is related to adult sized furniture) are not recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “full-size” limitations are not relative to the size of the person who can use the furniture in the assembled state but rather to how the furniture item is assembled from multiple components so as to go from a shipping configuration to a full-size, in use, configuration. Since the components of Nelson et al. can be disassembled so as to form separate components that together can be assembled to form a full-size furniture item, such as a sofa, such limitations are considered to be met as broadly defined. The rejections are considered proper and are upheld.
Regarding Applicant’s arguments that the snap fit fasteners of the present application provide for a firm and strong connection between the pieces of the furniture item which is stronger than the magnets used within Nelson et al., all that is currently required is that one “of the furniture items comprises at least two components that are connected by snap-fit fasteners and connectors,” and does not specific which components are to comprise of such fastener types. Since Nelson et al. disclose fabric cover components of the furniture item which can comprise of snap-fit fasteners to fasten to one another, such elements of the prior art are thus considered to meet each and every feature as broadly defined in the presently claimed invention. The rejections are thus considered proper and are upheld.
As a note, Applicant does not argue the Official Notice statement taken within the previous Office Action and presently taken. Therefore, such an Official Notice statement is considered admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635